Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022, 11/29/2021, and 08/10/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first opening and second opening must be shown or the feature(s) canceled from the corresponding claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-40, recite “first opening”, or “second opening” or “third opening“ at various instances. But the specification is not clear about these openings. There are no clear “first opening”, or “second opening” shown in the drawings. In FIG. 1 and para [0027], a slot or a single opening that is U shaped is described. If the opening is a U shaped opening that extends from distal end to the lateral side, then recitations of first and second opening in the claims is unclear and unsupported by the drawings. 
Appropriate correction/explanation is required.


Claims 21, 31-32, 34-36, 40 is/are rejected under 35 U.S.C. 102 as being anticipated by Seki (JP 2010012079).
Regarding claim 21, Seki discloses a medical device (endoscope 100; FIG. 2), comprising: 
a shaft (insertion unit 15) having a distal end (FIG. 1, annotated, below) including: 
a first opening (FIG. 1) facing a first direction (FIG. 1); 
a second opening (FIG. 1) facing a second direction (FIG. 1) that is different than the first direction; and
 	an elevator (forceps guide member 45) positioned in the shaft; 
wherein the elevator, in an unactuated configuration, is configured to permit a medical tool (treatment tool 39; FIG. 1) to translate outwardly from the shaft via the first opening and in the first direction (Note the position of the treatment tool 39 in FIG.3a), and the elevator, in an actuated configuration, is configured to permit the medical tool to articulate and extend outwardly from the shaft via the second opening and in the second direction (Note the position of the treatment tool 39 in FIG. 3b); and 
wherein the shaft is configured to fix the elevator in the actuated configuration, thereby maintaining the medical tool in an articulated state, by the shaft engaging at least a portion of the medical tool at the distal end (The wall of the distal end part 11 of the shaft engages with the medical tool 39 as the tool is actuated to the position of deflected in the lateral direction, for example, see FIG. 1 or FIG. 3b.).


    PNG
    media_image1.png
    666
    701
    media_image1.png
    Greyscale

Regarding claim 31, Seki discloses wherein the medical tool is configured to translate over the elevator when the elevator is in the unactuated configuration (The tool 39 moves along the guide member 45 through opening 41. FIGS. 1, 3; para [0021]).
Regarding claim 32, Seki discloses wherein the shaft includes: a first sensor (direct-view imaging element 63; FIG. 6) adjacent to the first opening and facing the first direction; 
and a second sensor (side-view imaging element 59;FIG. 6) adjacent to the second opening and facing the second direction; 
wherein the medical tool is at least partially visible to the first sensor and not visible to the second sensor when the elevator is in the unactuated configuration (FIG. 3), and at least partially visible to the second sensor and not visible to the first sensor when the elevator is in the actuated configuration (FIG. 1; As can be seen from the positioning of the observation window, 75 and 69).
Regarding claim 34, Seki discloses wherein the second sensor (side-view imaging element 59; observation window 69; FIGS. 1, 6) includes an imaging device such that the second sensor is configured to image the medical tool when the elevator is in the actuated configuration (As can be seen from FIG. 1, the medical tool 39 is imaged by the side-view imaging element 59 when the elevator is in the actuated configuration.).
Regarding claim 35, Seki discloses a medical device (endoscope 100; FIG. 2), comprising:
 a shaft (insertion unit 15) having a distal end (FIG. 1, annotated) defined by a first surface and a second surface that is different from the first surface, wherein the first surface includes a first opening and the second surface includes a second opening that faces a different direction relative to the first opening (Annotated FIG. 1); and 
an elevator (Guide member 45) positioned in the shaft and movable relative to the first surface and the second surface, the elevator is configured to move between an unactuated configuration and an actuated configuration to move a medical tool received on the elevator from an unarticulated position to an articulated position (As can be seen from FIG. 3a, 3b); 
wherein, when in the unactuated configuration, the elevator is configured to allow the medical tool to translate outwardly from the shaft via the first opening (Note the position of the treatment tool 39 in FIG.3a), and when in the actuated configuration, the elevator is configured to allow the medical tool to articulate and extend outwardly from the shaft via the second opening (Note the position of the treatment tool 39 in FIG. 3b); and  wherein the elevator is configured to push the medical tool against the second surface when moving from the unactuated configuration to the actuated configuration, thereby fixing the medical tool at the distal end and maintaining the elevator in the actuated configuration (When the forceps guide member 45 actuates the treatment tool 39 in the configuration of FIG. 1, the guide member 45 will be maintained in the position of FIG. 1.  Para [0022]-[0025]).
Regarding claim 36, Seki discloses wherein the shaft includes: a first sensor (direct-view imaging element 63; FIG. 6) positioned on a first wall (FIG. 1, annotated, below) of the shaft, the first wall defining the first surface (FIG.1); and a second sensor (side-view imaging element 59; FIG. 6) positioned on a second wall of the shaft that is different than the first wall (FIG. 1), the second wall defining the second surface; 
wherein the elevator is configured to, when in the unactuated configuration, position the medical tool such that the medical tool is at least partially visible to the first sensor and not visible to the second sensor (FIG. 3; FIG. 1; As can be seen from the positioning of the observation window, 75 and 69), and when in the actuated configuration, position the medical tool such that the medical tool is at least partially visible to the second sensor and not visible to the first sensor (As can be seen from FIG. 1, the medical tool 39 is imaged by the side-view imaging element 59 when the elevator is in the actuated configuration.).

    PNG
    media_image2.png
    705
    951
    media_image2.png
    Greyscale

Regarding claim 40, Seki discloses a method for using a medical device, comprising: 
moving (FIG. 2; para [0020]-[0022]) a shaft through a subject and toward a target treatment site; 
positioning a distal end of the shaft at the target treatment site, the distal end including a first opening and a second opening facing a different direction than the first opening (FIGS. 1-2, 3a, 3b; para [0020]-[0022]); 
moving a medical tool through the first opening when an elevator positioned within the shaft at the distal end is in an unactuated configuration (The tool 39 is guided from the distal end surface 47 of the distal end portion 11 along the axis 49 so as to advance and retreat. FIG. 3a; para [0021], [0022]), such that the medical tool is maintained in an unarticulated state and movable in a first direction; 
moving the elevator relative to the distal end from the unactuated configuration to an actuated configuration, such that the elevator extends at least partially outward from the second opening (The treatment tool 39 is guided so as to be able to advance and retreat in the direction intersecting the axis 49 along the curved inner peripheral surface 45a. FIG. 3b; para [0021], [0022]), 
causing the medical tool to engage the shaft thereby locking the elevator in the actuated configuration (When the tool 39 is perpendicular, the tool engages with the shaft.); 
and moving the medical tool through the second opening when the elevator is in the actuated configuration (The tool is moved in the second opening annotated FIG. 1), such that the medical tool is maintained in an articulated state and movable in a second direction that is different than the first direction (The tool 39 is maintained in the articulated state by using the guide member 45.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 28, 29, 30, 33, 37, 39, is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (JP 2010012079) in view of Scopton (US 20070293719).
Regarding claim 22, Seki does not expressly disclose wherein the shaft includes a third opening at the distal end that faces the first direction and the second direction.
Scopton is directed to endoscopes and methods for making and using endoscopes (abstract)  and teaches wherein the shaft includes a third opening (Locking member 30 in the form of a notch or slot 32 formed in a side wall 34 of distal end region 18 and adjacent to distal port 20; FIGS. 2-3; Notch 32 can take a number of different shapes (e.g., "V"-shaped, "U"-shaped, "C"-shaped, round, oval, polygonal, etc. Para [0047]) at the distal end that faces a first direction and the second direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Seki to have a third opening in accordance with the teaching of Scopton so that a tool could be locked using an opening at the distal end so that it can be fully taut/locked at the distal end (para [0045] of Scopton).
Regarding claim 23, Seki as modified teaches wherein the third opening (Scopton: Notch 32 can take a number of different shapes (e.g., "V"-shaped, "U"-shaped, "C"-shaped, round, oval, polygonal, etc. FIGS. 2-3; Para [0047]) is sized and shaped to receive at least the portion of the medical tool (Scopton: The shape of the opening 32 is sized and shaped to receive at least a portion of the medical tool; FIGS. 2-3).
Regarding claim 24, Seki as modified teaches wherein the shaft is configured to fix the elevator relative to the distal end in response to the third opening receiving at least the portion of the medical tool (Seki: Upon medical tool being fixed in the third opening, the guide member 45, can rest on the wall of the distal end of the shaft. FIG. 3).
Regarding claim 25, Seki as modified teaches wherein the third opening is an indentation in a wall (Scopton: Notch 32 in the wall can take a number of different shapes (e.g., "V"-shaped, "U"-shaped, "C"-shaped, round, oval, polygonal, etc. FIGS. 2-3; Para [0047]) of the shaft at the distal end.
Regarding claim 26, Seki as modified teaches wherein the indentation is configured to form a press-fit attachment with at least the portion of the medical tool, thereby locking the elevator relative to the shaft (Scopton: Notch 32 in the wall can take a number of different shapes (e.g., "V"-shaped, "U"-shaped, "C"-shaped, round, oval, polygonal, etc. FIGS. 2-3; Para [0047]; Such configuration allows for press fit attachment. ).
Regarding claim 28, Seki as modified teaches wherein the shaft includes a first wall and a second wall (FIG. 1) at the distal end that at least partially defines the second opening; wherein the first wall and the second wall are angled toward one another (V shaped notch 32; para [0047]), and the third opening is positioned between the first wall and the second wall (locking member 30 in the form of a notch or slot 32 formed in a side wall 34 of distal end region 18 and adjacent to distal port 20; FIG. 2; Notch 32 can take a number of different shapes (e.g., "V"-shaped, "U"-shaped, "C"-shaped, round, oval, polygonal, etc. Para [0047]).
Regarding claim 29, Seki as modified teaches wherein the first wall and the second wall are configured to guide the medical tool toward the third opening when the elevator moves from the unactuated configuration to the actuated configuration to articulate the medical tool (Scopton: Locking member 30 in the form of a notch or slot 32 formed in a side wall 34 of distal end region 18 and adjacent to distal port 20; FIG. 2; Notch 32 can take a "V"-shape. Para [0047]; The V-shaped wall have the first wall and second wall configured to guide the medical tool toward the third opening.).
Regarding claim 30, Seki as modified teaches wherein the third opening is positioned along the shaft proximal relative to the first opening and the second opening (Scopton: Locking member 30 in the form of a notch or slot 32 formed in a side wall 34 of distal end region 18 and adjacent to distal port 20; FIG. 2; Notch 32 can take a "V"-shape. Para [0047]; Locking member 30 is proximal to first opening.).
Regarding claim 33, Seki as modified teaches wherein the first sensor includes an imaging device such that the first sensor is configured to image the medical tool when the elevator is in the unactuated configuration (Seki: Direct-view imaging element 63; direct viewing observation window 75; FIGS. 1, 6. As can be seen from FIG. 3, the first sensor is configured to image the medical tool when the elevator is in the unactuated configuration.).
Regarding claim 37, Seki does not expressly disclose wherein the second surface includes a third opening that is positioned adjacent to the second opening, the third opening is configured to fix the medical tool to the distal end in response to the elevator moving to the actuated configuration. 
Scopton is directed to endoscopes and methods for making and using endoscopes (abstract)  and teaches wherein a second surface includes a third opening (Locking member 30 in the form of a notch or slot 32) that is positioned adjacent to the second opening, the third opening is configured to fix the medical tool to the distal end in response to the elevator moving to the actuated configuration (Locking member 30 in the form of a notch or slot 32 formed in a side wall 34 of distal end region 18 and adjacent to distal port 20; FIGS. 2-3; Notch 32 can take a number of different shapes (e.g., "V"-shaped, "U"-shaped, "C"-shaped, round, oval, polygonal, etc. Para [0047])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Seki to have a third opening in the second surface in accordance with the teaching of Scopton so that a tool could be locked using an opening at the distal end so that it can be fully taut/locked (para [0045] of Scopton) at the distal end.
Regarding claim 39, Seki in view of Scopton teaches wherein the elevator is configured to slidably receive the medical tool when in the unactuated configuration and the actuated configuration (Seki: The forceps guide member 45 regulates the advancing direction of the treatment instrument 39. As can be seen from FIGS. 1 and 3b, the guide member 45 slidably receives the medical tool 39.). 

Claims 27, 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (JP 2010012079) in view of Scopton (US 20070293719) and further in view of Hosogoe (US 20170290566).
Regarding claim 27, 38, Seki does not expressly wherein the third opening is configured to inhibit movement of the elevator from the actuated configuration to the unactuated configuration when at least the portion of the medical tool is received within the third opening.
Hosogoe is directed to an endoscope, a side-viewing optical observation (abstract) and teaches an elevator (elevator 34 ), a tubular member having a lumen (tube 51), the lumen having a distal end opening that allows a medial tool to be inserted and moved out (opening/hole in the tube 51 allows the needle 50 to come out) for medical use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Seki to replace the arrangement of the treatment tool 39 and member 45 by the arrangement of the tube 51 and an elevator 34 (of Hosogoe) in order to add more functionality in the endoscope such as use of X-ray imaging by use of the tube 51 (para [0028] of Hosogoe). Upon replacement, the modified Seki, would be configured to inhibit movement of the tube (51) from the actuated configuration to the unactuated configuration when at least the portion of the medical tool (needle 50) is received and locked within the third opening (notch or slot 32) of modified Seki. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
11/11/2022